Citation Nr: 0912827	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a personal hearing before a 
Veterans Law Judge in October 2007, but he failed to report 
for such hearing.  Therefore, the Board considers the 
Veteran's request for a Board hearing withdrawn.  38 C.F.R. 
§ 20.704(d),(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for PTSD as a result of experiencing traumatic events during 
his military service.  Specifically, the Veteran has 
identified four stressors that he claims resulted in his 
PTSD: (1) harassment and assaults during boot camp; (2) 
finding a young Vietnamese girl named Waa dead; (3) a 
friendly fire incident; and (4) the death of his friend Reed 
or Reid.  

The Board notes that the RO has repeatedly requested the 
Veteran to provide detailed information regarding his in-
service stressors so that verification may be attempted.  
However, as one of the Veteran's claimed stressors is based 
on a claimed personal assault during boot camp as described 
in his November 2004 statement, certain notification 
procedures must be followed.  Specifically, VA regulations 
provide that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. 
App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).  A review of the record reveals that the Veteran has 
not been advised that evidence from sources other than his 
service records or evidence of behavior changes may 
constitute credible supporting evidence of his claimed in-
service stressor of being harassed and assaulted during boot 
camp.  

The Board also finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  Specifically, in a September 2005 VA 
mental health treatment note, the Veteran reported that he 
was recently awarded SSA disability benefits.  Additionally, 
in an October 2005 statement, he advised VA that SSA granted 
him disability benefits for his PTSD.  On remand, any 
determination pertinent to the Veteran's claim for SSA 
benefits, as well as any medical records relied upon 
concerning that claim, should be obtained.  

Additionally, a remand is necessary in order to obtain any 
outstanding medical records relevant to the Veteran's claim.  
Specifically, in a November 2004 statement, the Veteran 
indicated that he had received treatment at the Cape Fear 
Hospital Emergency Room in approximately September 2004.  
Also, in an October 2005 statement, he reported that he was 
awarded SSA disability benefits for his PTSD based on 
statements from three VA physicians and Dr. C. Farmer.  There 
are no records from Cape Fear Hospital or Dr. C. Farmer 
contained in the claims file.  Finally, the Veteran receives 
treatment from the Wilmington VA Community Based Outpatient 
Clinic in North Carolina.  The most recent VA treatment 
records contained in the claims file are dated in 2005.  As 
such, any outstanding records relevant to the Veteran's 
service connection claim should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Relevant to the Veteran's claimed in-
service stressor of being harassed and 
assaulted during boot camp, he should be 
sent a letter that informs him of 
additional sources that may help 
substantiate his claim.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  He 
should be advised that he may also submit 
any evidence showing a change in behavior.  
Examples of such evidence include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  

2.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

3.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any private treatment records 
he wishes VA to obtain, to specifically 
include those from the Cape Fear Hospital 
Emergency Room in approximately September 
2004 and Dr. C. Farmer.  Thereafter, any 
treatment records not previously obtained 
from the Cape Fear Hospital, Dr. C. 
Farmer, and the Wilmington VA Community 
Based Outpatient Clinic in North Carolina, 
as well as any other identified locations, 
should be obtained and associated with the 
claims file.  

4.  Any additionally-indicated development, 
to include any follow-up stressor 
development indicated by the record and/or 
affording the Veteran any contemporary 
examinations deemed necessary for the 
appropriate adjudication of the claim, 
should be conducted.

5.  After completing any development as 
may be indicated by any response received 
as a consequence of the actions taken in 
the preceding paragraphs, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

